Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Pinarbasi (2017/0222132) which teaches an analogous device including a magnetoresistance effect element which is provided with a reference layer 340, a nonmagnetic tunnel barrier layer 360 which is provided next to the reference layer 340, and which is provided with MgO, a free layer 365 which is provided next to the tunnel barrier layer 360, on the opposite side to the reference layer, a non-magnetic thermal stability enhancement coupling layer 375 which is provided next to the free layer 365, on the opposite side to the tunnel barrier layer 360, and which is provided with MgO, and a thermal stability enhancement layer 380 which is provided next to the non-magnetic thermal stability enhancement coupling layer 375, on the opposite side to the free layer 365, wherein the non-magnetic tunnel barrier layer 360 includes oxygen, the non-magnetic thermal stability enhancement coupling layer 375 comprises a material including oxygen, and has a thickness in the range of 0.6-1.2 nm, and the free layer 365, the non-magnetic thermal stability enhancement coupling layer 375, and the thermal stability enhancement layer 380 form a recording layer. Document 2 (paragraphs [0013],    [0017], and [0036], and fig. 1) discloses a magnetoresistance effect element which is provided with a magnetic electrode 27 including a magnetic reference material, a non-magnetic tunnel insulator material 22 which is provided next to the magnetic electrode 27, and which is provided with MgO, a magnetic material 28 which is provided next to the nonmagnetic tunnel insulator material 22, on the opposite side to the magnetic electrode 27, a non-magnetic insulator metal oxide-containing region 29 which is provided next to the magnetic material 28, on the opposite side to the non-magnetic tunnel insulator material 22, and which is provided with MgO, a magnetic region 30 which is provided next to the non-magnetic insulator metal oxide-containing region 29, on the opposite side to the magnetic material 28, and a nonmagnetic insulator metal oxide-containing region 31 which is provided next to the magnetic region 30, wherein the non-magnetic tunnel insulator material 22 includes oxygen, the non-magnetic insulator metal oxide-containing region 29 comprises a material including oxygen, and has a thickness of 6 Angstrom, and the magnetic material 28, the non-magnetic insulator metal oxide-containing region 29, and the magnetic material 30 form a magnetic electrode 25 including a magnetic recording material
Pinarbasi does not specifically disclose or suggest the element/step of “a magnetoresistance effect element which is provided with a reference layer (Bl), a first non-magnetic layer (1) which is provided next to the reference layer (Bl), a first magnetic layer (21) which is provided next to the first non-magnetic layer (1), on the opposite side to the reference layer (Bl), a first non-magnetic insertion layer (31) which is provided next to the first magnetic layer (21), on the opposite side to the first nonmagnetic layer (1), and a second magnetic layer (22) which is provided next to the first non-magnetic insertion layer (31), on the opposite side to the first magnetic layer (21), wherein the first magnetic layer (21), the first non-magnetic insertion layer (31), and the second magnetic layer (22) form a recording layer (Al), a second non-magnetic layer (4) which is provided next to the recording layer (Al), on the opposite side to the first non-magnetic layer (1), is also provided, the first non-magnetic layer (1) and the second non-magnetic layer (4) include oxygen, the first non-magnetic insertion layer (31) is formed from a material including oxygen, and has a thickness of 0.7-1.1 nm inclusive, the element size of the recording layer (Al) is not greater than 50 nm, and the first magnetic layer (21) and the second magnetic layer (22) are magnetostatically coupled owing to the magnetostatic interaction therebetween being dominant”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device. 
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/